Name: Commission Regulation (EEC) No 1693/84 of 15 June 1984 amending Regulation (EEC) No 1767/82 as regards the weight requirements for Jarlsberg cheese imported from Norway
 Type: Regulation
 Subject Matter: trade;  Europe;  technology and technical regulations
 Date Published: nan

 No L 160/14 Official Journal of the European Communities 16. 6 . 84 COMMISSION REGULATION (EEC) No 1693/84 of 15 June 1984 amending Regulation (EEC) No 1767/82 as regards the weight requirements for Jarlsberg cheese imported from Norway THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 891 /84 (4), specifies the weight requirements which Jarlsberg cheese must comply with in order to qualify for a reduced levy when imported from Norway ; Whereas the temporary arrangement between Norway and the European Economic Community on joint discipline in their trade in cheese was recently amended in order to adjust the weight requirements for Jarlsberg cheese in the light of trading practice ; whereas the said weight requirements should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In Annex I, the last indent of footnote ( 1 ) (a) is replaced by the following : '  Jarlsberg : not less that 9 kg but more than 1 1 kg inclusive .' 2. In Annex III , point Q 1 is replaced by the following : ' 1 . Box 7 by specifying "whole Jarlsberg cheeses of a net weight of not less than 9 kg but not more than 11 kg inclusive".' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 90, 1 . 4. 1984, p. 10 . (3) OJ No L 196, 5. 7. 1982, p. 1 . (4) OJ No L 91 , 1 . 4. 1984, p. 58 .